March 24, 2015 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI 53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated November 23, 2009 regarding the sale of shares of the Gerstein Fisher Multi-Factor Growth Equity Fund, our opinion dated December 19, 2011 regarding the sale of shares of the Gerstein Fisher Multi-Factor International Growth Equity Fund and our opinion dated March 25, 2013 regarding the sale of shares of the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund each a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts or within the category of persons whose consent is required by Section 7 of the Securities Act of 1933, as amended. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C.
